DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Limitations as recited in claim 15, line 4 include “..the trenches…”.
	However, it is unclear form the claim language above, whether the trenches as recited  are “the first trenches” or the “the second trenches”? 
	Should the claim language include “… the second trenches“.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al., (US Pat. Appln. 2014/0054796, hereinafter Gong).

Regarding claim 1, Gong discloses a method for manufacturing electronic chips, comprising:
forming on a first/top face of a composite semiconductor substrate metallizations, the metallizations coupling respective contacts of adjacent integrated circuits (IC) on the substrate to one another (see metallizations: trace 42, contacts 48 on IC devices 38, conductive fill material 90; and substrate 34, 54, 60 respectively in Fig. 4, 9; para 0016, 0019; 0022, 0028); and
forming first trenches (64 in Fig. 8; para 0024) extending through the first face of the substrate and laterally separating the adjacent ICs, the first trenches extending through a portion of the metallizations (42 in Fig. 8; para 0019) coupling the respective contacts of the adjacent ICs, in order to form at least a portion of metallizations at each of the adjacent circuits
(Fig. 3-9).

Regarding claims 2-3 respectively, Gong teaches the entire claimed method as applied to claim 1 above, including:
forming a portion of the metallizations followed by the forming the first trenches (see 90 in Fig. 9; para 0028); and  
the first trenches extend vertically in the substrate to a depth that is greater than that of the ICs and less than a thickness of the substrate (see 64 and 34, 54, 60 respectively in Fig. 8).
				
Allowable Subject Matter
5.	Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-14 and 16-20 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance: 
The references of record either alone or in combination, do not teach the limitations [A], [B] or [C] in a method of manufacturing a plurality of electronic chips/integrated circuits, as follows:
[A] “forming first trenches extending through the first face of the substrate and laterally separating the adjacent integrated circuits, the first trenches extending through the metallizations coupling the respective contacts of the adjacent integrated circuits, in order to form at least a portion of metallizations at each of the adjacent circuits” and “depositing a layer of a first resin over the entire first face, the first resin penetrating into the first trenches and covering the portions of the metallizations”         
[B] “forming first trenches extending through a first face of a semiconductor substrate, the first trenches laterally separating adjacent integrated circuits on the substrate from one another, the first trenches extending vertically in the substrate to a depth that is greater than that of the integrated circuits and less than a thickness of the substrate” and “forming second trenches extending through the metallizations coupling the respective contacts of the adjacent integrated circuits, in order to form at least a portion of metallizations at each of the adjacent circuits”
[C] “forming a plurality of metallizations on a first face of a semiconductor substrate metallizations, each of the metallizations coupling respective contacts of adjacent integrated circuits on the substrate to one another, the metallizations being spaced apart from the first face of the semiconductor substrate between the adjacent integrated circuits; forming trenches extending through the first face of the substrate” and “forming an insulating layer on the first face of the semiconductor substrate, the insulating layer extending into the trenches”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811